DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 06/01/2022 have been entered. Claims 1, 3, and 5 remain pending in the application.
REASONS FOR ALLOWANCE
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 5, the prior art of record fails to teach or render obvious a tunnel device having a base-portion-side tapered portion including a first tapered portion and a second tapered portion which are inclined in an axial direction of the base portion, the first tapered portion and the second tapered portion being provided so as to intersect with each other in the axial direction, and the first tapered portion and the second tapered portion being provided such that a taper angle of the first tapered portion with respect to the axial direction is greater than a taper angle of the second tapered portion with respect to the axial direction, in combination with the remaining limitations of the claims. The closest prior art is Pandey/Wilson and Spitz/Wilson which disclose the limitations of claims 1 and 5 (See previous office action mailed 03/03/2022) but are silent regarding the first tapered portion and the second tapered portion being provided so as to intersect with each other in the axial direction, and the first tapered portion and the second tapered portion being provided such that a taper angle of the first tapered portion with respect to the axial direction is greater than a taper angle of the second tapered portion with respect to the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771